Title: To James Madison from John Graham, 9 August 1816
From: Graham, John
To: Madison, James


        
          
            Dear Sir
            Dept of State 9th Augt 1816.
          
          I had the Honor to receive your Letter of the 7th directing me to send a Blank Commission to Mr Dallas for the Collector at Waldsboroug. We have Blanks with your signature for such Commissions but they want the signature of the Secretary of State. As there is reason to believe that he will be here today I hope it will be in my power to forward on the Commission signed as you direct that it should be, tomorrow. If not, it shall be done as soon as he returns. Mr Bagot has answered Mr Monroes last Note relative to the proposed arrangement on the Lakes by saying that he is not authorised to conclude definitively any arrangement as to details, without previously submitting it to his Government—that he will immediately forward for consideration the proposal contained in Mr Monroe’s Note, and that he will in the mean time, willingly take upon himself to give effect to

any arrangement upon which he & Mr M can agree, for the purpose of suspending the further construction and equipment of armed Vessels upon the Lakes, and of generally abstaining from exertion in those quarters.
          It would seem from the Public Prints that Mr Lee has arrived at New-york; but we have no Letters from, or by him as yet.
          It is stated by Mr Simpson in a late Letter that the Swedish Govt had given Notice to that of morocco, that it was not its intention to join in the proposed combination of the European Powers against those of Barbary. The answer of the Emperor as Stated by Mr Simpson, was, that he had heared of the proposed combination; but had never supposed that Sweden would enter into it. Most Respectfully I am Dear Sir Your Mo Ob Hble Sert
          
            John Graham
          
        
        
          We send on by this Mail some Blanks for your signature.
        
      